UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1405


PAUL ABBOTT; ELAINE BARKER,

                Plaintiffs - Appellants,

          v.

DANIEL GUENTHER, Esquire,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02642-RWT)


Submitted:   March 23, 2011                 Decided:   April 7, 2011


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Abbott, Elaine Barker, Appellants Pro Se.      Mark Patrick
Johnson, ECCLESTON & WOLF PC, Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Paul   Abbott    and   Elaine     Barker    appeal     the   district

court’s order granting Defendant’s motion for summary judgment.

We   have    reviewed   the   record     and   find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Abbott v. Guenther, No. 8:09-cv-02642-RWT (D. Md. Mar.

10, 2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented      in   the    materials

before   the   court    and   argument     would   not       aid   the   decisional

process.

                                                                           AFFIRMED




                                       2